Citation Nr: 1136074	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan
INTRODUCTION

The Veteran served on active duty from in the United States Army from March 1951 to April 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, both of which denied service connection for bilateral hearing loss and tinnitus.

In July 2011, the Veteran testified at a Travel Board hearing conducted at the Nashville RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claim folder.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  

3.  The Veteran's tinnitus is causally or etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).  
2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

In this case, the RO initially denied the Veteran's claim in a December 2008 letter.  Importantly, however, as the basis of that denial was the nature of the Veteran's discharge from service (which was later shown to have been upgraded from 'Undesirable' to 'Under Honorable Conditions'), and not on the merits of the appeal, the Board, in the current appeal, will proceed to adjudicate this issue on a de novo basis.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

      A.  Bilateral Hearing Loss

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

Here, the Veteran maintains that he has bilateral hearing loss as a result of his exposure to extreme noise levels while serving in the military.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

Initially, VA attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC) but was only able to secure an undated re-enlistment examination report, the April 1956 separation examination report, and the Veteran's personnel records.  The Board notes that the Veteran was informed in a November 1977 letter that due to a fire at the National Archives and Records Administration in July 1973, his military records may have been destroyed.  A May 2009 Request for Information under PIES (Personnel Information Exchange System) Code M01 returned no service treatment records, but indicated that the Veteran's Surgeon General Office records were being sent.  

On the undated re-enlistment examination report, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  It does not appear that any type of audiological evaluation was conducted at this time.  At the April 1956 separation examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of this examination.  In addition, the whispered voice test administered reflected a score of 15/15, which is considered normal.

In his June 2009 notice of disagreement (NOD), the Veteran discussed his exposure to acoustic trauma while performing his military duties.  Specifically, he explained that initially when he entered service, he was assigned to the 21st Port Harbor Master where he worked in the engine room of the landing craft and was exposed to the noise generated from the two large diesel engines.  He also claims that he worked as a radio operator on a Japanese Tug Boat for one month and experienced hearing loss while performing these duties.  In addition, the Veteran provided credible testimony at his July 2011 hearing.  During the hearing, he acknowledged that his military occupational specialty (MOS) was that of cook, but again reiterated that he initially was assigned to work on the landing craft of the 21st Harbor Master and/or 21st Median Port Battalion in Imchon, Korea.  According to the Veteran, he worked in the engine room of the landing craft and was instructed to keep the engines running.  The Veteran maintains that he was exposed to acoustic trauma from working near continual machinery noise, and was not provided with any form of hearing protection while working in this capacity.  See July 2011 Hearing Transcript, pp. 2-5.  He further maintains that he has continued experiencing on-going symptoms of hearing loss and a ringing sound in his ears for a very long time.  See Hearing Transcript, pp. 7-8.  

An April 2008 VA Audiology Consultation report reflects that the Veteran presented with complaints of decreased hearing for many years, as well as a gradual decline in his hearing sensitivity.  During the treatment visit, he discussed his military history and reported to have been exposed to loud engine noise in service.  He also denied the use of any hearing protection devices at this time.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  Throughout his appeal, the Veteran has consistently stated that he had exposure to acoustic trauma while working in the engine room of the landing craft in service.  He has not only submitted statements and provided credible testimony regarding his exposure to loud engine noise in service, but his VA treatment records also document his assertions of exposure to engine noise while serving in the military.  Indeed, the Board can find no information in the claims file that challenges or calls into question the Veteran's statements about noise exposure while performing his duties during his first few months in service.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving in the military is credible, and concedes that the Veteran was exposed to extreme noise levels during service.  

The Veteran underwent an audiological evaluation with a private physician and hearing specialist in July 2002.  During the evaluation, the Veteran complained of a buzzing sound in his ears as well as difficulty hearing.  The physician, C.G., M.D., noted that the Veteran had a history of noise exposure while working as a truck driver.  The audiologist, K.P., conducted an audiological evaluation of the Veteran, the results of which showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
XXXX
60
LEFT
25
30
60
XXXX
65
The private audiogram results were provided in graph form and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  According to K.P., the Veteran's hearing was within normal limits until it reached 1000 Hertz, and then subsequently dropped to mild to moderate high frequency sensorineural hearing loss.  Based on his or her review of the audiological evaluation and discussion with the Veteran, Dr. G. diagnosed the Veteran with bilateral sensorineural hearing loss, and described this hearing disability as worse is the left ear, and typical of noise exposure.  These findings meet the requirements of 38 C.F.R. § 3.385.  

Thus, the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  In this regard, the Board notes that, during the April 2008 VA consultation, the audiologist, J.K., acknowledged the Veteran's exposure to loud sounds while serving in the military, as well as his post-service occupational noise exposure while working as a truck driver.  It appears that an audiological evaluation was conducted because J.K. refers to audiometric test results when providing a diagnosis.  However, the actual results were not provided in the treatment report.  According to J.K., pure tone testing revealed normal to moderately severe sensorineural hearing loss, thereby making the Veteran a candidate for amplification.  Based on the Veteran's reported military noise exposure "and the configuration of the hearing loss," J.K. determined that the Veteran's hearing was at least as likely as not caused by or a result of his military noise exposure.  

The Veteran has described a history of exposure to loud sounds in service and has stated that his hearing loss began in service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure, his credible post-service assertions that he has continued to experience hearing loss since his discharge from service, and the positive April 2008 opinion.  

While the Board recognizes the Veteran's post-service occupational noise exposure, the evidence of record reflects that his initial exposure to extreme noises occurred during his military service.  Indeed, even though the April 2008 VA audiologist did not review the Veteran's entire claims file, he was provided with a complete history and description of the Veteran's reported military and post-service occupational noise exposure.  With the relevant facts before him, the audiologist still concluded that the Veteran's hearing loss was due to his military noise exposure, and the Board finds this opinion to be consistent with the Veteran's competent statements and testimony.  Furthermore, in the July 2002 private evaluation report, Dr. G. acknowledged the Veteran's noise exposure from driving his truck and determined that the Veteran's bilateral sensorineural hearing loss was typical of noise exposure.  It does not appear that Dr. G. was aware of the Veteran's military noise exposure when reaching his conclusion.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Furthermore, the Board concludes that a remand is not necessary here to obtain another medical opinion to decide the claim as the medical opinions of record are sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

Instead, given that the July 2002 private opinion indicates that at minimum the high frequency sensorineural portion of the Veteran's hearing loss is consistent with hearing loss due to noise exposure; that the Board has conceded that the Veteran had noise exposure in service; that the April 2008 VA opinion is positive; and that the Veteran has competently asserted to having experienced hearing loss since service, the Board will resolve any reasonable doubt about the connection between the current hearing loss and the noise-exposure in service in the Veteran's favor.  Accordingly, the Board concludes that the evidence supports service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  

      B.  Tinnitus

In considering the evidence of record under the laws and regulations concerning direct and secondary service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains he was exposed to extreme noise in service when he was assigned to work in the engine room on the landing craft at the 21st Harbor Master, and/or 21st Median Port Battalion in Imchon, Korea.  According to the Veteran, he was confined to this area and exposed to extreme and continuous noise generated by these diesel engines.  During his April 2008 VA treatment visit, as well as during his July 2011 hearing, he contended that he has experienced ringing in his ears for as long as he can remember.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements in this case are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service noise exposure while working in the engine room of the landing craft during service.  That the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to noise during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

During the April 2008 VA treatment visit, the Veteran reported a positive history of tinnitus and added that he has experienced a ringing sound in his ears for as long as he can remember.  He described his tinnitus as present in both ears and constant, and reported to have had military noise exposure while working near the marine engines, and post-service occupational noise exposure while driving his truck.  After his discussion with and evaluation of the Veteran, the examiner opined that based on the Veteran's military noise exposure and the configuration of his hearing loss, his tinnitus was at least as likely as not caused by, or a result of his military exposure.  

Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service acoustic trauma.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  

Thus, the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service during his period of active service.  Again, and of particular importance in this regard is the fact that the Veteran's in-service noise exposure has been conceded.  Thus, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


